The following order has been entered on the motion filed on the 3rd day of January 2008 by Defendant for Extension of Time to Prepare Proposed Record on Appeal:"Motion Allowed. Defendant shall have up to and including the 18th day of January 2008 to serve his/her proposed record upon the district attorney. The parties shall then proceed to settle and file the record on appeal pursuant to the provisions of Appellate Rules 11 and 12. By order of the Court in conference this the 7th day of January 2008."